Citation Nr: 1760407	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder ("PTSD"), chronic fatigue syndrome, and/or restrictive lung disease.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to medications for service-connected disabilities, to include PTSD.

3. Entitlement to an initial disability rating in excess of 10 percent for headaches.

4. Entitlement to an initial disability rating in excess of 10 percent for a gastrointestinal disability.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1989 through June 1992. 

This appeal comes to the Board of Veterans' Appeals ("Board") from two rating decisions, dated January 2012 and June 2012, issued by the  Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2014, the Veteran, his wife, and his daughter presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Virtual VA paperless claims processing system (Virtual VA).  

The Veteran's appeal has previously been before the Board.  Most recently, in July 2015, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the AOJ was directed to obtain the Veteran's updated VA treatment records and to provide him with VA examinations to assess the etiology and severity of his claimed disabilities.  A review of the claims file indicates that the requested development has been completed and that the Veteran's appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Once again, the Board must refer the Veteran's claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").  As noted in the Board's July 2015 Remand, the Veteran raised the issue of entitlement to a TDIU in a March 2004 informal claim.  However, it appears the AOJ has failed to take any action concerning this claim.  As such, the Board must once again refer the Veteran's claim for entitlement to a TDIU to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  An obstructive sleep apnea disability was not shown during the Veteran's active duty service, and post-service findings for obstructive sleep apnea are not etiologically related to service, to include any service connected disability. 

2.  An erectile dysfunction disability was not shown during the Veteran's active duty service, and post-service findings for erectile dysfunction are not etiologically related to service, to include any service connected disability. 

3.  Throughout the period on appeal, the Veteran's headache disability has been characterized by daily headaches, involving alternating symptoms of frontal pain, neck pain, right/left sided pain, and back of the head pain.  At no time has the Veteran or the evidence of record suggested any symptoms consistent with a prostrating attack or symptoms capable of producing economic inadaptability. 

4.  The Veteran's gastrointestinal disability is characterized by intermittent complaints of abdominal pain, back and shoulder pain, nausea, regurgitation, and vomiting.  However, there has been no evidence that the Veteran experiences any material weight loss, hematemesis, melena, or anemia. 


CONCLUSIONS OF LAWS

1.  The criteria for service connection for an obstructive sleep apnea disability, to include as secondary to a service connected disability, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.317 (2017).

2.  The criteria for service connection for an erectile dysfunction disability, to include as secondary to a service connected disability, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.317 (2017).

3.  The criteria for an increased evaluation, in excess of 10 percent, for the service connected headache disability have not been met at any time relevant to the period on appeal.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for an increased initial evaluation of 30 percent, but no greater, for the service connected gastrointestinal disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7399-7319 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated June 2011 and April 2012. See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims for entitlement to service connection.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June 2011 and April 2012 2013 VCAA notices, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's claim for an increased evaluation of his service connected headache disability and his gastrointestinal disability, the Board notes that these claims are considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection the headache and gastrointestinal disabilities, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

Additional correspondence was mailed to the Veteran in April 2012, which explained that to substantiate the claim for an increased evaluation of the service connected headache and gastrointestinal disabilities, the Veteran must provide or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The correspondence dated April 2012 further informed the Veteran of the specific evidence which would be necessary to warrant a grant of an increased evaluation for his service connected headache and gastrointestinal disabilities.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Appellant's claims file; the Appellant has not contended otherwise.  This includes records of the Appellant's application and award of disability benefits from the Social Security Administration ("SSA"). 

As part of the Board's July 2015 remand, the Board instructed the AOJ to obtain the Veteran's updated VA treatment records from the New York VA Medical Center ("VAMC"), the Salisbury VAMC and/or the Winston-Salem VAMC.  A review of the evidentiary record indicates that these records have been obtained and associated with the Veteran's electronic claims file.  See Stegall, 11 Vet. App. 268 at 271.

Similarly, the Board finds that VA has complied with the VCAA's duty to assist by providing the Veteran with updated VA examinations and medical opinions.  The Board finds that these updated VA examinations and medical opinions are adequate to decide the claims on appeal as they fully addressed the Veteran's reported symptoms, frequency, and severity of the claimed disabilities.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board finds these VA examinations and medical opinions are thorough, supported by a clear rationale, based upon a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusions.  Therefore, the Board finds no additional remand is necessary to obtain any additional medical opinions.  See Stegall, 11 Vet. App. 268 at 271.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at an August 2014 central office hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.
 
Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  Id.

However, if the above referenced statutory presumptions are not met, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law, applicable to the Veteran's claim, the Board finds that the evidence does not support or warrant a grant of entitlement to service connection for the obstructive sleep apnea disability or the erectile dysfunction disability on appeal.  Before assessing the merits of each individual claim, the board finds that the Veteran is a "Persian Gulf Veteran" for VA compensation purposes.  38 U.S.C. § 1117.  The Veteran served as a member of the United States Army, with active duty service during the Persian Gulf War.  The Veteran's DD 214 confirms that he is in receipt of the Southwest Asia Service Medal and the Kuwait Liberation Medal amongst other decorations.  As such, the Veteran is considered a Persian Gulf Veteran. 

Despite being a Persian Gulf Veteran, the Board finds that the Veteran's claimed disabilities are all attributable to known clinical diagnoses; and therefore, the Veteran is not entitled to an award based upon the presumptions as outlined in 38 C.F.R. § 3.317.  Furthermore, and as will be discussed in greater detail below, the Board finds the Veteran is not entitled to an award of service connection for either the obstructive sleep apnea or erectile dysfunction disabilities, on either a direct or secondary basis. 

i.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD, chronic fatigue syndrome, and/or restrictive lung disease:

The Veteran seeks entitlement to service connection for obstructive sleep apnea (herein after "sleep apnea").  In statements to the Board, the Veteran has proffered several theories of entitlement for his sleep apnea disability.  For example, the Veteran has alleged that his sleep apnea began during his active duty service, or was aggravated by his war experiences during his active duty service.  See August 2014 Central Office Hearing Testimony.  The Veteran also contends that his current sleep apnea is caused or aggravated by his service-connected PTSD and/or his chronic fatigue syndrome.  See, e.g., March 2011 Claim.  Additionally, the evidence of record appears to suggest the Veteran's sleep apnea disability may be caused by, related to, or aggravated by his service-connected restrictive lung disease.  See August 2011 VA examination report.

As an initial matter, the Board observes that the Veteran has a current diagnosis for sleep apnea. The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A review of the Veteran's medical records indicates he was diagnosed with sleep apnea following a December 2000 sleep study.  See Washington, DC VAMC Records.  Therefore, the Board finds the first element of service connection is met. 

However, despite the existence of a current disability, the weight of the evidence does not establish in-service occurrence of a sleep apnea disability.  A review of the Veteran's service treatment records reveals he complained of symptoms, including shortness of breath, as well as findings of an obstructive lung defect, as well as a restrictive lung defect.  See, e.g., February 1992 service treatment record; January 1992 respiratory therapist consultation note; January 1992 pulmonary function test ("PFT") results.  The Veteran also reported trouble sleeping on at least one occasion.  See July 1989 service treatment record.  

The Veteran's VA treatment records indicate that as early as April 1995, the Veteran complained of shortness of breath since his active duty service, and that PFT results indicated a moderate restrictive disease; the physician stated the Veteran's history was consistent with sleep apnea.  See also June 1995 VA treatment record; May 1995 VA treatment record.  Upon a VA ENT consultation in August 1995, the physician noted the Veteran's complaints regarding distressed night time sleep and daytime somnolence.  The ENT physician assessed questionable obstructive sleep apnea ("? OSA"), and recommended a sleep study.  It does not appear a sleep study was performed at that time.  But see November 1996 VA systemic conditions examination report ("evaluated Bronx VA for sleep apnea").  Obstructive sleep apnea was formally diagnosed after a sleep study performed at the Washington VAMC in December 2000.

Despite these notations of symptoms within the Veteran's in-service and post-service medical records, the Board finds that they do not amount to an in-service occurrence of symptoms or a continuation of symptoms following separation.  In support of this conclusion, the Board observes that the April 2016 VA examiner found these in-service reports of symptoms do not have any diagnostic relevance to the subsequent diagnosis for sleep apnea.  Specifically, the examiner observed that the Veteran's in-service reports of symptoms are descriptive of lower respiratory functioning.  Continuing, the examiner explained that sleep apnea is a result of an upper respiratory obstruction/functioning.  As such, the examiner explained that these in-service reports and PFTs have no etiological relationship to the Veteran's subsequent development of a sleep apnea disability. 

Additionally, the April 2016 examiner observed that many of the Veteran's reported in-service symptoms are not consistent with those of a sleep apnea disability.  For example, the examiner referenced the Veteran's January 1992 PFT where he complained of waking up "gasping for air" and "choking on his own saliva."  Specific to the report of waking up gasping for air, the examiner noted that these reports were not consistent or chronic, and therefore cannot be considered as indicative of a sleep apnea disability.  As to the reports of choking on salvia, the examiner noted that this is not a symptom medically associated with a sleep apnea disability and therefore it has no relevance to the Veteran's claim. 

The Board gives the April 2016 examiner's conclusion, as to whether there existed an in-service manifestation of symptoms, significant weight.  The opinion provided is thorough and supported by a clear rationale.  The examiner explains, in medical terms, why the symptoms experienced in service are etiologically different from the development of a sleep apnea disability.  Moreover, the examiner reviewed the Veteran's service medical records in detail and cited to specific reports of complaints to support this conclusion.  As such, the Board finds this opinion is of significant probative value. 

The Board further finds the April 2016 examiner's conclusion as to secondary service connection to be probative and entitled to significant weight.  As to whether the Veteran's sleep apnea disability is a result of, or has been aggravated by, his service-connected PTSD disability, the examiner explained there was no evidence of an etiological relationship between these two disabilities.  Rather, the examiner explained that a sleep apnea disability is a result of a physical obstruction to the upper airway system.  As PTSD is a psychological disability, there is no evidence to support any nexus between the two, as PTSD does not cause a physical obstruction to the upper airway system.  Similarly, the examiner explained there was no nexus between the sleep apnea disability and any medications prescribed for PTSD because the Veteran has consistently reported he does not take any of his prescribed PTSD medications, due to unrelated side-effects of nausea and vomiting.  See e.g. Winston-Salem VAMC Records.  

As to whether any etiological relationship exists between the Veteran's service-connected chronic fatigue syndrome and the sleep apnea disability, the examiner explained there was no medial or diagnostic relationship supporting any type of nexus between the two disabilities.  The examiner explained that sleep apnea results from an obstruction of the upper airway system and is not considered a diagnostic criteria for chronic fatigue syndrome.  To the contrary, the examiner observed that the Veteran's medical records indicate that the chronic fatigue syndrome is likely a symptom or result of the sleep apnea disability.  In support of this theory, the examiner noted that the Veteran has historically refused to wear his CPAP machine and as a result has difficulty sleeping.  As a result of this poor sleep, the Veteran has continuously reported symptoms of fatigue and tiredness.  In light of this medical history, the examiner concluded there is no medical evidence supporting a finding that the Veteran's sleep apnea disability has been worsened, aggravated, or caused by the service connected chronic fatigue syndrome. 

Finally, as to whether the Veteran's sleep apnea disability is a result of the service connected restrictive lung disease, the examiner explained that there was no etiologic relationship between these two disabilities.  The examiner stated, once again, that sleep apnea is caused by an obstruction to the upper airway system.  In contrast, the Veteran's service connected restrictive lung disease is a result of a decrease in his lower respiratory system functioning.  The examiner supported this conclusion by stating the PFTs within the Veteran's medical records were all consistent with a decrease in lower respiratory functioning.  Continuing, the examiner stated that the upper airway system and the lower airway system are mutually independent mechanisms, and, as such, there is no nexus between the sleep apnea disability and the service connected restrictive lung disease disability. 

Overall, the Board gives the April 2016 medical examiner's conclusions significant weight.  As outlined above, each opinion is thorough and supported by a clear rationale and citations to the medical evidence of record.  The examiner explains, in medical terms, why the Veteran's sleep apnea disability is not a result of his service connected disabilities of PTSD, chronic fatigue syndrome, and/or the restrictive lung disease disabilities.  As such, the Board finds this opinion is of significant probative value. 

Aside from the April 2016 examiner's opinion, the Board observes that no medical opinion of record finds any evidence or support which would warrant a grant of service connection for the sleep apnea disability.  See e.g. August 2011 VA Medical Examination and Opinion.  The Board acknowledges the Veteran's contention that his sleep apnea disability was diagnosed in 2000 as related to his active duty service.  See e.g. April 2016 Statement in Support of Claim.  A review of the December 2000 examination reveals that the sleep apnea disability was included in a list of disabilities which were "related to: service connected condition."  However, this finding is not dispositive of a medical opinion linking the sleep apnea disability to the Veteran's active duty service.  Rather, further review of this December 2000 study indicates that the examining physicians found the Veteran's sleep apnea disability "induced" or caused his chronic fatigue syndrome.  See Washington, DC VAMC Records.  Therefore, the Board finds this December 2000 study does not provide any support for the Veteran's claim of entitlement to service connection.  

The Board has considered the Veteran lay statements, wherein he expresses a belief that his sleep apnea disability is a result of his active duty service and/or his service connected disabilities.  As a lay person, the Veteran is competent to report what comes to him through his senses, and these observations "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board finds the question of etiology of the Veteran's sleep apnea disability is a complex question for which the Veteran lack medical training and experience. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what he experiences, he is not competent to ascertain that etiology of his sleep apnea disability and its relation to active duty service.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion concerning medical issues regarding the etiology of his sleep apnea disability.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board has reviewed all the medical evidence of record, but finds no probative evidence which establishes a causal link between the Veteran's military service and his subsequent diagnosis for a sleep apnea disability. 

Based on all the foregoing, there is simply no persuasive and competent medical evidence which relates the Veteran's sleep apnea disability to his military service or any service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, on either a direct or secondary basis.  As the evidence is against the Veteran's claim, there is no reasonable doubt to resolve in his favor.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ii. Entitlement to service connection for erectile dysfunction, to include as secondary to medications for service-connected disabilities, to include PTSD:

The Veteran seeks entitlement to service connection for his erectile dysfunction disability.  The Veteran contends that he began having problems with erectile dysfunction during his active duty service.  See, e.g., August 2014 Central Office hearing testimony.  The Veteran also contends that his erectile dysfunction was caused or aggravated by his service-connected disabilities, to include the medications prescribed for those disabilities, including his PTSD and gastrointestinal disability.  See id.; February 2014 substantive appeal (PTSD medications) March 2011 claim (erectile dysfunction secondary to PTSD); June 2009 Central Office hearing testimony (GERD medications affect Veteran's sex drive); April 2000 VA mental health primary care clinic note (Veteran reports "he is having even more sexual dysfunction on the [P]rozac...").

Following a thorough review of the Veteran's medical records and his lay statements, the Board finds the preponderance of the evidence is against the Veteran's claim for an award of service connection.  As will be explained in greater detail below, the overall medical evidence of record does not support a finding of a nexus between the erectile dysfunction disability and either the Veteran's active duty service or any service connected disability. 

As an initial matter, the Board observes the Veteran has a current diagnosis for erectile dysfunction.  See e.g. Winston-Salem VAMC Records.  As such, the Veteran has satisfied the first prong of service connection.  See 38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  However, the Board finds no evidence to support a finding of an in-service occurrence of the erectile dysfunction disability.  Rather, the Veteran's lay statements of record have reported this disability developed subsequent to his separation from military service.  See e.g. April 2016 VA Examination, where both the Veteran and his wife reported the erectile dysfunction disability developing after his separation from military service. 

The Board is aware that the Veteran has at times reported an onset of his erectile dysfunction symptoms beginning during his active duty service.  See, e.g., August 2014 Central Office hearing testimony.  However, the Board finds these allegations to be inconsistent with the Veteran's reports to medical providers.  For example, the Veteran has stated his symptoms began as early as 1995.  See e.g. Winston-Salem VAMC Records; August 2011 and April 2016 VA Examinations.  Due to the number and frequency of the Veteran's statements that his erectile dysfunction began after his separation from active duty service, the Board finds these allegations to be entitled to more weight.  Furthermore, the Board finds the Veteran's statements that his symptoms began subsequent to his separation from active duty service to be more credible because they were made to examining physicians.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

As to whether the Veteran's service connected disability caused or aggravated the erectile dysfunction disability, the Board finds no credible or objective medical evidence which supports this theory.  Rather, the probative evidence of record finds no etiological relationship between any of the Veteran's service connected disabilities and his erectile dysfunction disability.  In support of this conclusion, the Board finds the April 2016 VA examination and medical opinion to provide the most probative and clear explanation. 

Following a review of the Veteran's medical records, and with consideration of his lay reports and those of his wife, the April 2016 VA examiner concluded there was no evidence which established any etiological link between the Veteran's erectile dysfunction and any of his service connected disabilities.  For example, as to the service-connected PTSD disability, the examiner explained there was no evidence supporting a finding that the PTSD caused or aggravated the Veteran's erectile dysfunction.  The examiner explained that PTSD is a psychological disability and has not been medically shown to affect or aggravate an erectile dysfunction disability.  

As to whether any medications the Veteran has taken for his PTSD disability, the April 2016 examiner found no evidence showing that these medications caused or aggravated the erectile dysfunction disability.  First, the examiner addressed the Veteran's lay reports and medical records, specifically the Veteran's allegations that his PTSD medications worsened his erectile dysfunction.  See e.g. April 2000 VA mental health primary care clinic note (Veteran reports "he is having even more sexual dysfunction on the [P]rozac...").  However, the examiner noted that the Veteran expressed the Prozac medication caused an alteration of sexual experience and sensation.  The examiner noted that the Veteran did not report that his Prozac medication caused, or resulted in, any loss of an ability to sustain an erection or engage in intercourse.  Therefore, the examiner explained this April 2000 report of symptoms is not consistent with a finding that the Veteran's psychological medications caused him to develop or experience symptoms of erectile dysfunction. 

Continuing, the examiner explained that the Veteran's subsequent medical records did not show any statement from the Veteran that he experienced any symptoms of erectile dysfunction as a result of his psychological medications.  Rather, the examiner observed that the Veteran was not formally diagnosed with erectile dysfunction until 2009, although he was prescribed medications for erectile dysfunction in 2008.  The Board observes that by the time the Veteran was diagnosed with, and/or began taking medications for, erectile dysfunction, he had ceased taking any psychological medications.  See e.g.  Winston-Salem VAMC Records, dated July 2006 reporting Veteran refuses to take his psychologic medications.  Therefore, the Board finds no evidence demonstrating that the Veteran developed erectile dysfunction as a result of his psychological medication, or any evidence showing that these medications aggravated the erectile dysfunction disability. 

The April 2016 examiner additionally observed that the Veteran has refused to take any of his psychological medications, and has not taken any such medications for a number of years.  The examiner stated that was thus no evidence showing any causal link between the psychological medications and the development of an erectile dysfunction disability.  To make this conclusion explicit and clear the examiner stated there was no link because the Veteran did not experience any symptoms of erectile dysfunction while he was taking his prescription medications.  The Board finds this conclusion to be entitled to significant weight, as it the opinion is thorough and supported by a clear rationale with citations to the Veteran's longitudinal medical records. 

As to any of the Veteran's other medication, the April 2016 examiner stated there was no evidence of any nexus between the medications and the Veteran's erectile dysfunction disability.  In support of this conclusion, the examiner again noted that the Veteran has not taken any prescription medication in a number of years, and there were no reports of symptoms of erectile dysfunction during a period when the Veteran was taking his medications.  Furthermore, the examiner reported that a review of accepted media literature, including pharmaceutical abstracts and briefs, revealed no evidence that medications commonly used to treat gastrointestinal disabilities resulted in erectile dysfunction, as the mechanism of action of gastrointestinal drugs is directly on the digestive tract.  The examiner noted that the Veteran has not been prescribed any medication to treat any other service connection disabilities, other than PTSD and the gastrointestinal disability, during any period where he was simultaneously reporting symptoms of erectile dysfunction.  As a result, the examiner explained there can be no etiological link between the Veteran's prescription medications and his erectile dysfunction disability. 

Rather, the April 2016 examiner explained that the Veteran's use of marijuana, which he has used for a number of years to help alleviate his various symptoms, has been shown to reduce testosterone levels.  The examiner additionally cited to a medical study which shows the chronic use of marijuana, and its ability to reduce testosterone levels, has been show to induce/cause symptoms of erectile dysfunction.  

Overall, the Board finds the April 2016 VA examiner's opinion and findings to be entitled to significant probative weight.  The Board finds that this medical opinion is detailed, thorough, and supported by a clear rationale with citations to both the Veteran's medical records and his lay reports.  The examiner's conclusions provide sufficient detail which allows the Board to make an informed finding as to whether there exists any nexus between the Veteran's erectile dysfunction disability and his active duty service and/or any of his service connected disabilities.  As a result, the Board finds this opinion to be probative and entitled to significant weight. 

The Board has considered the Veteran lay statements, wherein he expresses a belief that his erectile dysfunction disability is a result of his active duty service and/or his service connected disabilities.  As a lay person, the Veteran is competent to report what comes to him through his senses, and these observations "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board finds the question of etiology of the Veteran's erectile dysfunction disability is a complex question for which the Veteran lack medical training and experience. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what he experiences, he is not competent to ascertain that etiology of his erectile dysfunction disability and its relation to active duty service.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion concerning medical issues regarding the etiology of his erectile dysfunction disability.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board has reviewed all the medical evidence of record, but finds no probative evidence which establishes a causal link between the Veteran's military service and his subsequent diagnosis for an erectile dysfunction disability. 

Based on all the foregoing, there is simply no persuasive and competent medical evidence which relates the Veteran's erectile dysfunction disability to his military service or any service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, on either a direct or secondary basis.  As the evidence is against the Veteran's claim, there is no reasonable doubt to resolve in his favor.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, the Veteran was awarded entitlement to service connection for both his gastrointestinal disability and his headache disability effective October 19, 1995.  Thus, the time period for consideration of these disabilities begins on and after October 19, 1995. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).


i.  Entitlement to an increased evaluation, in excess of 10 percent, for the service connected headache disability:

The Veteran seeks entitlement to an increased evaluation for his service connected headache disability.  Throughout the course of the appeal, the Veteran's headache disability has been evaluated under Diagnostic Code 8100, for migraines.  The AOJ has assigned a 10 percent disability evaluation under this Diagnostic Code, which has remained in effect since October 19, 1995.  

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has interpreted the phrase to mean "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

Following a review of the Veteran's longitudinal medical records, the Board finds no evidence which would warrant an increased evaluation for the service connected headache disability.  Namely, the medical and lay evidence of record do not demonstrate that the Veteran has reported or sought treatment for prostrating headaches occurring on average at least once a month.  The Board also finds it significant that the Veteran has consistently denied that he experiences migraines, and rather reports his headaches are similar to a tension type of head pain. 

Throughout the period on appeal, the Veteran has reported consistent and stable symptoms of headaches, which have not involved any allegation or suggestion of a prostrating type of head pain.  During a physical examination in January 2001, the Veteran reported a history of a daily left frontal headache, but denied any symptoms of vision loss, photophobia, or phonophobia.  See New York VAMC Records.  At a subsequent examination, in March 2002, the Veteran reported his headaches had become a little more intense as he would occasionally experience symptoms of nausea and/or vomiting.  However, once again the Veteran denied any symptoms of prostrating headaches.  Thereafter, during a March 2004 examination, the Veteran reported a history of a right sided-headache, but denied any additional symptoms of vomiting, vision loss, photophobia, or phonophobia. 

The Board finds these early records of medical treatment indicate the Veteran experienced fairly mild symptoms of his service connected headache disability.  At no time did the Veteran ever report or allege symptoms consistent with a prostrating headache occurring with any regularly or frequency.  Rather, the evidence demonstrates that the Veteran experienced mild symptoms of a daily headache, which did not impair his ability to engage in daily activities or chores. 

Later medical records reflect more of the same symptoms.  For example, during a physical examination in April 2011, the Veteran reported experiencing daily headaches, which he described as diffuse head pain which comes and goes.  See Winston-Salem VAMC Records.  During a subsequent physical examination in June 2011, the Veteran again reported a history of a daily headache, but denied any symptoms of a prostrating or incapacitating headache.  Similar reports of daily but mild symptoms were made during physical examinations in November 2013 and April 2014. 

As part of the Board's July 2015 remand, the Veteran was afforded a VA examination in March 2016.  During this examination the Veteran denied that he has ever experienced any migraines, but clarified that his headache disability is better characterized as a tension type headache.  The Veteran reported that he experiences some type of head pain every day, which he described as either a throbbing pressure behind his eyes or across his forehead, at other times the back of his head will experience a tension type pain, and he also described the pain as at times sharp on the sides of his head.  As for the duration of a typical migraine, the Veteran reported that his symptoms last less than one day.  He treats his head pain by lying down, smoking marijuana, or taking a bath.  

Following a review of the Veteran's medical records, and with consideration of his lay reports of symptoms, the examiner concluded that the Veteran's headache disability would not impose any limitations on his general functioning.  In support of this conclusion the examiner noted that the Veteran does not experience any symptoms of a prostrating headache which occur more than once every other month.  The examiner noted that the Veteran does not take any medications of his disability and does not experience any type of non-headache symptoms, such as an aura, vision loss, photophobia, or phonophobia.  The Board has interpreted the examiner's findings and conclusion to support a finding that the Veteran's migraine headache disability is not productive of, or capable of producing, economic inadaptability.  

In support of this interpretation, the Board observes that neither the Veteran, nor the medical evidence of record, have demonstrated that the Veteran's migraine headache disability interferes with his ability to work.  Although the Veteran has not worked since 1995 and has been on SSA disability since that time, there is no evidence of record which would support a finding that the Veteran's headache disability is productive of, or capable of producing, economic inadaptability.  Rather, the Veteran's statements to medical providers indicates that he remains capable of performing daily chores and tasks and engages in activities for pleasure.  For example, the Veteran has reported that he remains capable of daily house hold chores, such as mowing the lawn, which he performs on a routine and regular basis. He also acknowledges that he enjoys playing games, and is able to play basketball and boxing.  Therefore, the Board finds no evidence which would support a finding that the Veteran's headache disability is capable of producing economic inadaptability. 

As a lay person, the Veteran is competent to report symptoms such as the length, severity, and frequency of his headaches, as these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board has considered the Veteran's lay statements regarding the length and severity of his headaches.  However, the Board finds the Veteran's omission of symptoms during various physical evaluation over the years to be suggestive that any prostrating attacks were not so numerous that they occurred more than once every other month.  Similarly, the Board finds the inconsistent reporting of symptoms to be suggestive that the Veteran's headache disability was not productive or capable of producing severe economic inadaptability during this time period.  

Therefore, the Board finds no credible evidence which would warrant the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected headache disability.  Furthermore, the Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected headache disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue).

In conclusion, the Board finds that the criteria for an increased evaluation, in excess of 10 percent, for the service-connected headache disability have not been met.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ii.  Entitlement to an increased evaluation, in excess of 10 percent, for the service connected gastrointestinal disability: 

The Veteran is seeking entitlement to an increased evaluation for his service-connected gastrointestinal disability.  Throughout the course of the appeal, the Veteran's gastrointestinal disability has been rated by analogy under C.F.R. § 4.114, Diagnostic Code 7399-7346, for Hernia hiatal.  Where, as here, the Veteran's disability is not listed in the Diagnostic Code, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Additionally, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code therefore reflects that there is no specific diagnostic code applicable to the Veteran's gastrointestinal disability, and it must be rated by analogy.  38 C.F.R. § 4.20.

The Board acknowledges that the Veteran's gastrointestinal disability is considered a "disease of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, 4.114.  

As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114 

That being said, the Board finds the Veteran's gastrointestinal disability is most appropriately evaluated under Diagnostic Code 7346, as the rating criteria fully describe the symptoms advanced by the Veteran.  Moreover, the Board finds that evaluating the Veteran's disability under Diagnostic Code 7346 provides the Veteran the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629, (1992).  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent rating is warranted if two or more of the symptoms required for a 30 percent rating are present but of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.   

Based upon a review of the Veteran's medical history, reported symptoms, and the symptoms outlined by the above described Diagnostic Code, the Board finds the Veteran is entitled to an initial 30 percent evaluation, but no greater, for his gastrointestinal disability.  In reaching this determination, the Board has considered the Veteran's longitudinal medical history, lay reports of symptoms, statements from his wife, and his August 2014 testimony before the Board.  Considering the totality of the evidence, and resolving all doubt in the Veteran's favor, the Board finds the evidence of record warrants an increased 30 percent evaluation, but no greater, beginning on and after October 19, 1995. 

Review of the Veteran's early medical records indicates he complained of chronic and persistent epigastric symptoms following his separation from military service.  For example, during a January 1994 general medical examination, the Veteran reported a history of "intermittent" epigastric symptoms, including heartburn.  Thereafter, an April 1995 upper gastrointestinal study identified the presence of a "minimal" hiatal hernia and superficial erosion of the esophagus.  

Following this initial diagnosis, the Veteran continued to report chronic symptoms of "burning pain" in his upper abdomen, heartburn, and daily vomiting.  See e.g. New York VAMC Records, dated December 1996.  The Board observes that the Veteran consistently described these symptoms during his routine interactions with his physicians.  Due to the consistency of the Veteran's statements, the Board finds his lay reports to be credible.  Notably, the Veteran has additionally described his symptoms in great detail.  For example, during a subsequent physical examination, the Veteran reported experiencing daily nausea and abdominal pain, which begins every morning and wakes him from sleep.  He described additional symptoms of an acid taste in his mouth, which is followed by vomiting on a semi-regular basis, and radiation of pain into his shoulder.  These reported events, of waking from sleep due to acid reflux, were later confirmed by physicians in December 2000 while the Veteran underwent a sleep study.  See Washington, DC VAMC Records.  

In December 2000, the Veteran was admitted to the Washington, DC VAMC for a Persian Gulf War, Phase II Evaluation.  During his admission and evaluation, the Veteran reported a 9 year history of chronic vomiting, abdominal discomfort, and heartburn.  He denied any changes in his weight, reporting his usual weight has been 250 pounds and remained constant over the past years.  A gastric biopsy was performed, which reported findings of chronic and focal acute gastritis, mucosal hyperplasia, and reactive atypia.  A duodenal biopsy revealed "slight chronic inflammation." 

Subsequent medical records continue to reflect the Veteran's reports of chronic and persistent symptoms.  Following his move to North Carolina, the Veteran established care at the Salisbury VAMC, and reported a long history of chronic and daily vomiting, abdominal pain, heartburn, and shoulder pain.  See e.g. Salisbury VAMC Records, dated March 2006.  Additional symptoms of difficulty swallowing were reported during a May 2010 gastroenterology consultation.  During a February 2015 physical examination, the Veteran endorsed symptoms of chronic nausea, abdominal discomfort which radiated into his back and shoulder, and vomiting.  

Based upon the above medical history, the Board finds sufficient evidence to grant the Veteran and increased evaluation of 30 percent, but no greater, for his service-connected gastrointestinal disability.  In awarding this increase, the Board is aware that the Veteran has at times reported his vomiting is caused by, or related to, the side-effects of various medications.  However, the longitudinal medical history indicates the Veteran has experienced symptoms of vomiting since his active duty military service.  Therefore, in resolving the doubt in the Veteran's favor, the Board finds the reports of chronic vomiting are a symptom of the service-connected gastrointestinal disability. 

However, the Board finds no evidence which would warrant the assignment of a 60 percent evaluation under Diagnostic Code 7346.  Throughout the duration of his appeal, the Veteran has denied any symptoms of weight loss, melena, or hematemesis.  A review of the longitudinal medical records shows the Veteran's weight has never decreased, but rather he has gained weight throughout the years.  Moreover, while the Veteran has reported symptoms of frequent bowl movements, there is no report or suggestion that these have been characterized as containing blood.  See Salisbury VAMC Records. 

Similarly, the Board does not find any evidence which would suggest the Veteran is entitled to a higher disability evaluation under another Diagnostic Code, or for any portion of the period on appeal.  Rather, and as described in greater detail above, the Veteran's overall symptoms are fully contemplated by Diagnostic Code 7346.  He has consistently endorsed symptoms of abdominal pain, shoulder pain, nausea, vomiting, heartburn, and acid reflux.  All of these symptoms are fully accounted for by Diagnostic Code 7346.  

Furthermore, the Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected gastrointestinal disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue).

In conclusion, after affording all benefit of doubt to the Veteran, the Board finds his overall disability symptoms and reported limitations warrant the assignment of an increased disability evaluation, of 30 percent, under Diagnostic Code 7346 throughout the entire period on appeal.  To this extent, the Veteran's appeal is granted.  In granting this increased rating, the Board declines to aware a separate evaluation under another diagnostic code, as the Veteran's primary disability picture is fully contemplated by a single 30 percent evaluation under Diagnostic Code 7346, and any additional award would represent a duplicative counting of his symptoms.  See Esteban v. Brown, 6 Vet. App., 259, 261-62 (1994).


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service connected PTSD, chronic fatigue syndrome, and/or restrictive lung disease disabilities, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to medications for service-connected disabilities, to include PTSD, is denied.

Entitlement to an increased evaluation, in excess of 10 percent, for the service connected headache disability is denied. 

Entitlement to an increased initial rating of 30 percent, but no greater, for the Veteran's gastrointestinal disability is grated beginning on and after October 19, 1995, subject to the laws and regulations controlling the award of monetary benefits.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


